Appeal from order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered November 22,1996, which denied respondent-appellant Senise’s motion to reargue the prior order and judgment (one *410paper) of Supreme Court, New York County (Milton Richardson, J.), entered April 8, 1987, which, inter alia, denied respondent-appellant Senise’s cross motion to dismiss the petition, unanimously dismissed, without costs.
We find that Senise’s motion resulting in the order appealed from was clearly in the nature of reargument, not renewal or vacatur as it was alternatively denominated. As a result, its denial is unappealable (Nitec Paper Corp. v Carborundum Co., 73 AD2d 881, 883, lv dismissed 49 NY2d 1047; Glowacki v Szatkowski, 198 AD2d 264, 265), and this appeal must be dismissed. Were we to consider the motion as one for renewal or vacatur, it is our view that the IAS Court properly denied the motion, since corporate documents reflecting Senise’s written resignation as the corporate officer and director were in existence at the time that he made his cross motion to dismiss in November 1985 (see, Foley v Roche, 68 AD2d 558, 568) and the other evidence submitted in support does not constitute new evidence warranting vacatur under CPLR 5015 (a) (2). We have considered respondent-appellant’s other claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Andrias, JJ.